            Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 1 of 16




                                        IN THE
                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                   (Northern District)

PROFILES, INC.,                                  *
3000 Chestnut Avenue                             *
Suite 201                                        *
Baltimore, Maryland 21211, on behalf of          *
itself and all others similarly situated,        *
                                                 *
                PLAINTIFF,                       *
                                                 *
v.                                               *   CIVIL ACTION NO.
                                                 *
BANK OF AMERICA CORPORATION,                     * CLASS ACTION COMPLAINT
100 North Tryon Street                      *
Charlotte, North Carolina 28255             *
                                            *
  Serve on:                                 *
  The Corporation Trust, Inc.               *
  160 Mine Lake Ct., Suite 200              *
  Raleigh, NC 27615-6417                    *
                                            *
BANK OF AMERICA, N.A.,                      *
100 North Tryon Street                      *
Charlotte, North Carolina 28255             *
                                            *
  Serve on:                                 *
  The Corporation Trust, Inc.               *
  2405 York Road, Suite 201                 *
  Lutherville Timonium, Maryland 21093-2264 *
                                            *
               DEFENDANTS.                  *
                                            *
* * * * * * * * * * * * * * * * * * *                                   *   *   *   *   *   * *
                              CLASS ACTION COMPLAINT

I.     INTRODUCTION

       1.       At a time of severe national need, Defendants Bank of America Corporation (“Bank

of America”) and Bank of America, N.A. (“BNA”) (collectively, “Defendants” or “BOA”) instead

privileged discriminatory policies of corporate greed over the needs of America’s small businesses.
            Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 2 of 16



       2.       Authorized by Congress and the President under the Coronavirus Aid, Relief, and

Economic Security Act, H.R. 748 (“CARES Act”) and its loan programs to administer billions of

dollars in federal funding to small businesses in a fair, equitable and uniform manner, Defendants

implemented a loan process that unlawfully prioritized their existing borrowing clients and barred

their depository clients and other small businesses from even applying for funds from the

governmental loan programs. Nothing in the CARES Act authorizes or permits Defendants to pick

and choose who would gain access to or benefit from the federally backed lending program. And,

the priority of access to these limited funds is material – the demand is overwhelming as America

responds to the economic tsunami of COVID-19 upon small businesses. There is no justification

for requiring depository clients and other small businesses to go to the end of the line.

       3.       Named Plaintiff Profiles, Inc. (“Named Plaintiff” or “Profiles”) brings this action,

on behalf of itself and all others similarly situated, against BOA for violations of the CARES Act”,

violations of the Small Business Administration’s (“SBA”) 7(A) loan program, 15 U.S.C. § 636(a),

a declaratory judgment pursuant to 28 U.S.C. § 2201, and a preliminary and permanent injunction

pursuant to 28 U.S.C. § 2202.

       4.       The Paycheck Protection Program (“PPP”), which is part of the $2 trillion stimulus

package created by the CARES Act in response to the COVID-19 pandemic that was signed in to

law on March 27, 2020, empowers lenders to make available as much as $349 billion in

government-guaranteed loans to cover eight weeks of payroll and other expenses.

       5.       BOA – creating an improper and unlawful restriction on PPP loans – is refusing to

accept PPP loan applications unless the small business is an active borrower with BOA. BOA is

thus unlawfully prioritizing existing customers who are active borrowers as of February 2020.

       6.       Indeed, BOA has denied access to the PPP program to small businesses that do not



                                                 2
              Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 3 of 16



have a “lending” relationship with BOA. Profiles, which has a depository relationship with BOA,

was prohibited by BOA from even applying for a PPP loan with BOA, despite meeting the

statutory requirements for a PPP loan.

         7.       The purpose and motivation behind BOA’s discriminatory practice is transparent –

it is prioritizing its balance sheet by supporting preexisting loans issued by BOA through the PPP

program at the expense of small business customers who do not have a lending relationship with

BOA.

         8.       Senators Marco Rubio (R.-Fla.) and Ben Cardin (D.-Md.) have already chastised

BOA for imposing criteria not found in the law and selectively choosing who can apply.

         9.       BOA’s discriminatory practices are abhorrent and in violation of federal law. In

this time of national need, BOA’s discriminatory practices can only be described as corporate

greed.

II.      PARTIES

         10.      Named Plaintiff Profiles is a public relations firm incorporated in Maryland with

its principal place of business located at 3000 Chestnut Avenue, Suite 201, Baltimore, Maryland

21211. Profiles is a small business that qualifies as an eligible applicant for a PPP loan under the

CARES Act.

         11.      Defendant Bank of America is a corporation organized under the laws of Delaware,

with its principal place of business in Charlotte, North Carolina. It is a diversified global financial

services company and a bank holding company. It has transacted business in this district.

         12.      Defendant BNA is a national banking association headquartered in Charlotte, North

Carolina. It has transacted business in this district.

         13.      Defendant Bank of America, as the corporate parent of BNA, which was involved



                                                   3
          Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 4 of 16



in the wrongful activities alleged herein, had the practical ability to direct and control the actions

and operations of BNA and, in fact, did so through a variety of centralized policy and functions,

and coordinated practices.

III.    JURISDICTION AND VENUE

       14.     The subject matter jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§

1331 and 1332(d). There are members of the Class who are citizens of states other than the states

of citizenship of Defendants, and the amount in controversy exceeds five million ($5,000,000)

dollars exclusive of interest and costs.

       15.     Venue lies in this District pursuant to 28 U.S.C. §§ 1391 (a) and (c), as BOA

conducts a continuous course of business in the State of Maryland.

IV.    FACTS

       16.      The CARES Act is the largest economic relief bill in U.S. history and will allocate

$2.2 trillion in support to individuals and businesses affected by the coronavirus pandemic and

economic downturn.

       17.     As part of the relief provided, the CARES Act expands the eligibility criteria for

borrowers to qualify for loans that are available through the SBA by adding the PPP to the SBA’s

gamut of loan programs.

       18.     The PPP provides federally-guaranteed loans up to a maximum amount of $10

million to eligible businesses, which can be conditionally forgivable, to encourage businesses to

retain employees through the COVID-19 crisis by assisting in the payment of certain operational

costs. To accommodate for this SBA expansion, the CARES Act has authorized commitments to

the SBA 7(a) loan program, as modified by the CARES Act, in the amount of $349 billion.

       19.     Eligible individuals and entities under the PPP include small businesses and eligible



                                                  4
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 5 of 16



nonprofit organization, Veterans organizations, and Tribal businesses described in the Small

Business Act, as well as individuals who are self-employed or are independent contractors who

meet program size standards.

       20.     The SBA’s interim final rule on the PPP provides the following information as to

who is eligible for a PPP loan:

               You are eligible for a PPP loan if you have 500 or fewer employees
               whose principal place of residence is in the United States, or are a
               business that operates in a certain industry and meet the applicable
               SBA employee-based size standards for that industry, and:

               i. You are:

               A.     A small business concern as defined in section 3 of the Small
               Business Act (15 USC 632), and subject to SBA’s affiliation rules
               under 13 CFR121.301(f) unless specifically waived in the Act;

               B.     A tax-exempt nonprofit organization described in section
               501(c)(3) of the Internal Revenue Code (IRC), a tax-exemptveterans
               organization described in section 501(c)(19) of the IRC, Tribal
               business concern described in section 31(b)(2)(C) of the Small
               Business Act, or any other business; and

               ii. You were in operation on February 15, 2020 and either had
               employees for whom you paid salaries and payroll taxes or paid
               independent contractors, as reported on a Form 1099-MISC. You
               are also eligible for a PPP loan if you are an individual who operates
               under a sole proprietorship or as an independent contractor or
               eligible self-employed individual, you were in operation on
               February 15, 2020. You must also submit such documentation as is
               necessary to establish eligibility such as payroll processor records,
               payroll tax filings, or Form 1099-MISC, or income and expenses
               from a sole proprietorship. For borrowers that do not have any such
               documentation, the borrower must provide other supporting
               documentation, such as bank records, sufficient to demonstrate the
               qualifying payroll amount.

13 CFR Part 120, pp. 5-6.

       21.     The “General Eligibility” section of the PPP loan lender application form lists only

two requirements for a PPP loan to be approved:

                                                 5
           Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 6 of 16



             •   The Applicant has certified to the Lender that (1) it was in operation on February
                 15, 2020 and had employees for whom the Applicant paid salaries and payroll taxes
                 or paid independent contractors, as reported on Form(s) 1099-MISC, (2) current
                 economic uncertainty makes this loan request necessary to support the ongoing
                 operations of the Applicant, (3) the funds will be used to retain workers and
                 maintain payroll or make mortgage interest payments, lease payments, and utility
                 payments, and (4) the Applicant has not received another Paycheck Protection
                 Program loan.

             •   The Applicant has certified to the Lender that it (1) is an independent contractor,
                 eligible self-employed individual, or sole proprietor or (2) employs no more than
                 the greater of 500 or employees or, if applicable, meets the size standard in number
                 of employees established by the SBA in 13 C.F.R. 121.201 for the Applicant’s
                 industry.

SBA Form 2484.

       22.       At 8:42 am on Friday, April 3, 2020 – the opening day of PPP loans – Treasury

Secretary Steven Mnuchin tweeted that community banks “have already processed over 700 loans”

for a total of $2.5 million. Hugh Son & Dawn Giel, Bank of America’s Small Business Loan Portal

is Up, But Most Banks are having Trouble, CNBC (Apr. 3, 2020) [hereinafter “Hugh Son”],

available at https://www.cnbc.com/2020/04/03/bank-of-americas-small-business-loan-portal-is-

up-making-it-the-first-bank-to-accept-applications.html (last accessed Apr. 3, 2020).

       23.       BOA announced on the morning of April 3, 2020, that it was accepting online

applications for the Government’s $349 billion PPP, becoming the first major bank to do so. See

Hugh Son.

       24.       That same morning, BOA Chairman and CEO Brian Moynihan appeared on CNBC

to tout BOA’s participation in the program and BOA’s claimed concern and interest for the welfare

of small businesses in America. In fact, on BOA’s website, under the banner “We Are Here For

Our Small Business Clients”, BOA proclaims that “Our Small Business Clients who may be

eligible for financial relief through the federal Paycheck Protection Program can now apply

online.”           https://about.bankofamerica.com/promo/assistance/latest-updates-from-bank-of-

                                                  6
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 7 of 16



america-coronavirus/small-business-assistance?cm_sp=SBC-_-PPP-Thread-Redirect-_-PPP-

Thread-Redirect (last accessed Apr. 3, 2020).

       25.     BOA’s PPP loan portal went live at about 9 am ET Friday. See Hugh Son. Within

an hour, the bank had 10,000 applications for loans. Id.

       26.     Profiles is a “small business” as defined under the SBA guidelines, and qualifies as

an eligible applicant for a PPP loan.

       27.     Profiles is a private banking client of BOA, maintaining a depository relationship

with BOA, including Profiles’ primary checking account and other operational accounts.

       28.     Profiles is not a current borrower of funds from BOA.

       29.     In light of the COVID-19 pandemic and the current financial climate, Profiles

attempted to apply for a PPP loan from BOA.

       30.     However, when Profiles tried to apply for a PPP loan from BOA on the morning of

April 3, 2020, Profiles was electronically denied access to an application. The denial flagged the

fact that Profiles did not have a preexisting lending relationship with BOA.

       31.     Confused and distraught, Amy Elias (“Ms. Elias”), owner of Profiles, immediately

contacted Marie Conley (“Ms. Conley”), Vice President, Bank of America, Preferred & Small

Business Banking, Baltimore Metro Market, via email about BOA refusing to even allow her to

apply for a PPP loan.

       32.     Ms. Conley responded, “Amy, I’m so sorry!!!!! I just got the news today on my

conference call. I can imagine how devasted you must be. I’m trying to find out where else you

can go to get money. Get back to you later.”

       33.     Ms. Elias responded, “Are you serious? They are not going to make an exception

for all of this!?”, to which Ms. Conley replied, “I asked a few minutes ago, thinking of you



                                                7
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 8 of 16



specifically, and they said no.”

       34.     In disbelief, Ms. Elias wrote back, “I can not [sic] believe this.” Ms. Conley replied,

“I know. . . . I’m very disappointed too.”

       35.     Nothing in the PPP federal law allows for the differentiation of a small business

loan under the federal program between a bank’s depository clients and their lending clients. And,

nothing in PPP federal law allows for BOA to determine who can participate in the federal program

based on that improper criteria.

       36.     The purpose and motivation behind BOA’s discriminatory practice is transparent.

In light of the fact that PPP is a limited funding program, BOA has decided to prioritize its balance

sheet by supporting preexisting loans issued by BOA through the PPP program at the expense of

small businesses that do not have a lending relationship with BOA. Had Congress intended to

allow banks, like BOA, to limit access to the PPP funding program to only those small businesses

that had a borrowing relationship with the bank, Congress would have said so. The purpose,

however, of the PPP law is to assist all small business who qualify under the SBA rules and to

provide equal access to those funds.

       37.     Nevertheless, BOA states on its website:

               Small Business clients with a business lending and a business
               deposit relationship at Bank of America are eligible to apply for a
               Paycheck Protection Program through our bank. A client’s pre-
               existing lending relationship with us may include small business,
               commercial or corporate credit cards, conventional business loan or
               lease, business lines of credit, business auto loans, practice solutions
               loans, trade and asset-based loans.

               Small Business owners who do not have a business lending and
               business deposit relationship with us should contact their current
               business loan provider as soon as possible, if they plan to apply for
               the federal Paycheck Protection Program. This is the best and fastest
               method for applying for federal relief, based on the U.S. Treasury
               requirements and guidance.

                                                  8
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 9 of 16




See     https://about.bankofamerica.com/promo/assistance/latest-updates-from-bank-of-america-

coronavirus/small-business-assistance?cm_sp=SBC-_-SBC-Link-_-SBC-Carousel (last accessed

Apr. 3, 2020).

       38.       Indeed, Senator Marco Rubio criticized BOA for its decision, saying via Tweeter,

“The requirement that a #SmallBusiness not just have a business account but also a loan or credit

card is NOT in the law we wrote & passed or in the regulations.” See Hugh Son:




       39.       Likewise, Senator Ben Cardin issued the following Statement on Launch of

Paycheck Protection Program:

                 I am deeply troubled by reports of financial institutions turning away
                 small businesses that desperately need capital through the Paycheck
                 Protection Program. The small business provisions in the CARES
                 Act were written to get funds into the hands of American small
                 business owners as quickly as possible so they can keep employees
                 on payroll and avoid financial ruin while we work to combat
                 COVID-19. Creating artificial barriers that block businesses from
                                                   9
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 10 of 16



               much-needed capital is redlining by another name. I will continue
               working with the administration to ensure that small businesses in
               every community have access to the programs created by the
               CARES Act, including the emergency EIDL grant program and the
               Paycheck Protection Program.

V.     CLASS ACTION ALLEGATIONS

       40.     Named Plaintiff incorporates each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       41.     Named Plaintiff, in accordance with Fed. R. Civ. P. 23(b)(1), (b)(2) and (b)(3),

bring this action on behalf of themselves and as members of the Class defined below.

       42.     The Class consists of (a) all individuals or entities who qualify for a loan under the

PPP and (b) who were prevented from even applying for a PPP loan by BOA solely because they

do not have a pre-existing debt relationship with BOA.

       43.     The Class is so numerous that joinder of all members is impracticable. See Fed. R.

Civ. P. 23(a)(1). The Class consists of individuals and companies, throughout the country.

       44.     There are questions of law and fact common to the Class. See Fed. R. Civ. P.

23(a)(2). These common questions include, but are not limited to:

               A.      Whether Defendants wrongly imposed additional requirements for PPP

       loans for the purpose of protecting themselves for financial purposes; thereby, penalizing

       small businesses that the Government intended to benefit from PPP loans for not having a

       debt relationship with Defendants;

               B.      Whether Defendants wrongly denied qualifying small businesses from

       applying to BOA for PPP loans;

               C.      Whether the claims alleged herein can be stated against Defendants by this

       Class based on the facts alleged in this complaint;



                                                 10
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 11 of 16



        45.    The claims of Named Plaintiff, which arise out of BOA’s prohibition of qualifying

small businesses to apply for PPP loans with BOA, are typical of the claims of the Class members.

Likewise, Defendants’ defenses to the Named Plaintiff’s claims – both the myriad of legal defenses

that can be anticipated, together with the factual defenses – are typical of the defenses to the Class

claims. See Fed. R. Civ. P. 23(a)(3).

        46.    The Named Plaintiff will fairly and adequately represent and protect the interests

of the Class. See Fed. R. Civ. P. 23(a)(4). The Named Plaintiff is articulate and knowledgeable

about its claims, and fully able to describe them. There are no conflicts of interest between the

Named Plaintiff with respect to the interests of the Class members. The Named Plaintiff, like the

Class members, have suffered financial loss as a result of Defendants’ acts. Named Plaintiff has

sufficient financial resources to litigate this case and further the interests of the Class without

compromising them.

        47.    Counsel for the Named Plaintiff are well-suited to represent their interests and the

interests of the Class at large. Counsel include M. Celeste Bruce, Esq., Alan M. Rifkin, Esq.,

Charles S. Fax, Esq., Liesel J. Schopler, Esq. and Barry L. Gogel, Esq. (Rifkin Weiner Livingston

LLC). The combined experience and areas of professional concentration of these attorneys are

well-suited to representation of the interests of the Class. All these lawyers practice complex civil

litigation and are experienced in class action litigation.

        48.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(1). Prosecuting

separate actions would create a risk of adjudications with respect to individual Class members that,

as a practical matter, would be dispositive of the interests of the other members not parties to the

individual adjudications or would substantially impair or impede their ability to protect their

interests.



                                                  11
          Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 12 of 16



         49.   Class certification is appropriate under Fed. R. Civ. P. 23(b)(2). BOA will continue

to commit the violations alleged, and the members of the Classes and the general public will

continue to be unfairly denied access to critical relief that they are entitled to under the CARES

Act’s PPP. BOA has acted and refused to act on grounds that apply generally to the Class so that

final injunctive relief and corresponding declaratory relief is appropriate respecting the Class as a

whole.

         50.   Class certification is also appropriate under Fed. R. Civ. P. 23(b)(3). The questions

of law or fact common to the members of the Class, described above, predominate over any

questions affecting only individual members.

         51.   Due to the individual amount at issue as to each Class member, as well as the cost

and difficulty in litigating each case separately, the Class members have insufficient interest in

individually controlling the prosecution of separate actions. See Fed. R. Civ. P. 23(b)(3)(A).

         52.   The Class has not previously litigated the claims asserted in this complaint. See

Fed. R. Civ. P. 23(b)(3)(B).

         53.   This Court is an appropriate forum for the litigation of the Class claims.

         54.   Any difficulties that might be incurred in the management of this class action are

insubstantial. See Fed. R. Civ. P. 23(b)(3)(D).

                                              COUNT I
                               Violations of the CARES Act, H.R. 748
                                      (Against All Defendants)

         55.   Named Plaintiff incorporates each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

         56.   The CARES Act, a $2 trillion stimulus package in response to the COVID-19

pandemic that was signed in to law on March 27, 2020, includes the PPP, which empowers lenders


                                                  12
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 13 of 16



to make available as much as $349 billion in government-guaranteed loans to cover eight weeks

of payroll and other expenses.

       57.      There is an implied cause of action arising under the CARES Act.

       58.      The CARES Act, along with the SBA’s interim final rule on the PPP, provides the

sole eligibility requirements to apply for a PPP loan.

       59.      The purpose of the CARES Act’s PPP is to assist all entities and individuals who

qualify and to provide equal access to those funds.

       60.      In flagrant disregard for law, BOA has decided to protect itself through the PPP

program – rather than intended entities and individuals – by creating an unnecessary requirement

to apply for a PPP loan from it – a lending relationship with BOA.

       61.      Profiles met the eligibility requirements for a PPP loan. Nevertheless, BOA refused

to allow Profiles to apply for a PPP loan because it did not have a lending relationship with BOA.

       62.      As a direct and proximate result of BOA’s wrongful actions, Profiles and Class

members have suffered damages up to $10 million each due their inability to apply for a PPP loan

with BOA despite being eligible therefor.

                                          COUNT II
                 Violations of the SBA’s 7(a) Loan Program, 15 U.S.C. 636(a)
                                    (Against All Defendants)

       63.      Named Plaintiff incorporates each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       64.      The SBA’s 7(a) loan program is designed to help start-up and existing small

businesses obtain financing when they might not otherwise be eligible for business loans. Under

the program, a participating lender executes the loan with the borrower according to specific SBA

requirements.


                                                 13
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 14 of 16



       65.     The PPP is part of the SBA’s 7(a) loan program.

       66.     There is an implied cause of action arising under the SBA’s 7(a) loan program.

       67.     In flagrant disregard for law, BOA has decided to protect itself through the SBA’s

7(a) PPP program – rather than intended entities and individuals – by creating an unnecessary

requirement to apply for a PPP loan from it – a lending relationship with BOA.

       68.     Profiles met the eligibility requirements for a PPP loan. Nevertheless, BOA refused

to allow Profiles to apply for a PPP loan because it did not have a lending relationship with BOA.

       69.     As a direct and proximate result of BOA’s wrongful actions, Profiles and Class

members have suffered damages up to $10 million each due their inability to apply for a PPP loan

with BOA despite being eligible therefor.

                                        COUNT III
             Declaratory Judgment and Preliminary and Permanent Injunction
                          Pursuant to 28 U.S.C. §§ 2201 and 2202
                                (Against All Defendants)

       70.     Named Plaintiff incorporates each and every allegation contained in the preceding

paragraphs by reference as if fully set forth herein.

       71.     There is an actual controversy between Defendants and the Class concerning the

application of the PPP.

       72.     Pursuant to 28 U.S.C. § 2201 this Court may “declare the rights and legal relations

of any interested party seeking such declaration, whether or not further relief is or could be sought.”

       73.     BOA wrongfully prevented entities and individuals from applying for PPP loans

from BOA, despite meeting all federally-imposed PPP loan eligibility requirements, for lack of a

lending relationship with BOA.

       74.     Accordingly, Profiles and members of the Class seek a declaration that BOA’s

requirement that applicants have a lending relationship with BOA in order to apply for a PPP loan

                                                  14
           Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 15 of 16



be declared void, invalid and unenforceable.

          75.   Named Plaintiff and the Class are likely to succeed on the merits of their causes of

action set forth in Counts I-III.

          76.   Named Plaintiff and the Class have suffered and will continue to suffer irreparable

harm in the absence of injunctive relief enjoining BOA from depriving Named Plaintiff and the

Class from the rights and benefits bestowed by the CARES Act and its regulations, and do not

have an adequate remedy at law.

          77.   BOA will suffer no injury if the preliminary injunctive relief sought by the Named

Plaintiff and the Class is granted.

          78.   The public interest will be served by the granting preliminary injunctive relief

sought by the Named Plaintiff and the Class.

                                         PRAYER FOR RELIEF

          WHEREFORE, Named Plaintiff and the Class pray as follows:

          A.    Certify this action as a class action, pursuant to Fed. R. Civ. P. 23, designate Named

Plaintiff as the Class representatives, and counsel for Named Plaintiff as Class Counsel;

          B.    Preliminarily and permanently enjoin BOA from engaging in the wrongful and

unlawful conduct alleged herein, viz., depriving Named Plaintiff and the Class from the rights and

benefits bestowed by the CARES Act and its regulations;

          C.    Direct BOA to make available to Named Plaintiff and the Class all of the rights and

benefits under the CARES Act and its regulations;

          D.    Award damages, including compensatory, exemplary, and statutory damages, to

Named Plaintiff and the Class in an amount to be determined at trial, for the acts complained of

herein;



                                                 15
         Case 1:20-cv-00894-SAG Document 1 Filed 04/03/20 Page 16 of 16



       E.       Award Named Plaintiff and the Class their expenses and costs of suit, including

reasonable attorneys’ fees to the extent provided by law;

       F.       Award Named Plaintiff and the Class pre-judgment and post-judgment interest at

the highest legal rate to the extent provided by law; and

       G.       Grant all other and further relief to which Named Plaintiff and the Class are entitled

by law or in equity as may be determined by the Court to be just, equitable and proper.


                                               Respectfully submitted,



                                                /S/ M. Celeste Bruce
                                               M. Celeste Bruce, Maryland Federal Bar No. 10710
                                               Charles S. Fax, Maryland Federal Bar No. 2490
                                               Rifkin Weiner Livingston LLC
                                               7979 Old Georgetown Road, Suite 400
                                               Bethesda, Maryland 20814
                                               Telephone: (301) 951-0150
                                               Telecopier: (301) 951-0172
                                               Cell Phone: (410) 274-1453
                                               Email: cbruce@rwllaw.com; cfax@rwllaw.com

                                               Alan M. Rifkin, Maryland Federal Bar No. 11562
                                               Liesel J. Schopler, Maryland Federal Bar No. 17280
                                               Rifkin Weiner Livingston LLC
                                               225 Duke of Gloucester Street
                                               Annapolis, Maryland 21401
                                               Telephone: (410) 269-5066
                                               Telecopier: (410) 269-1235
                                               Email: arifkin@rwllaw.com; lschopler@rwlls.com

                                               Barry L. Gogel, Maryland Federal Bar No. 25495
                                               2002 Clipper Park Road, Suite 108
                                               Baltimore, Maryland 21211
                                               Telephone: (410) 769-8080
                                               Telecopier: (410) 769-8811
                                               Email: bgogel@rwllaw.com

April 3, 2020



                                                 16
